835 F.2d 877
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BROADVIEW SAVINGS & LOAN COMPANY, Plaintiff,J. Harvey Crow, Defendant-Appellant,v.Elizabeth CROW, et al., DefendantsUnited States of America, Defendant-Appellee.
No. 86-4133.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1987.

Before LIVELY, Chief Judge, CORNELIA G. KENNEDY, Circuit Judge, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
This pro se defendant appeals the district court's judgment, entered by a magistrate with the consent of the parties, enforcing a tax lien under 26 U.S.C. Sec. 7403 for taxes allegedly owed by the defendant for the 1972 tax year.


3
Upon review of the record, we conclude that defendant's assignment of errors are meritless and the district court correctly determined the validity of the tax lien.


4
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit,